         Case 1:16-cv-03528-WMR Document 168 Filed 01/30/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


     ANDREA PETERSON,
                 Plaintiff,                            CIVIL ACTION FILE NO:
          v.                                           1:16-cv-03528-WMR
     EQUIFAX INFORMATION
     SERVICES LLC, EXPERIAN
     INFORMATION SOLUTIONS, INC.,
     and TRANS UNION LLC,
                 Defendants.


                                        ORDER

         This case is presently before the Court on the Magistrate Judge’s Final Report

and Recommendation (“R & R”) [Doc. 166] which recommends that the Motions

for Summary Judgment [Docs. 139, 140, 141] filed by Defendants Trans Union,

LLC, Equifax Information Services LLC, and Experian Information Solutions, Inc.

(collectively, “Defendants”) be GRANTED. No objection to the R & R has been

filed.

I.       LEGAL STANDARD

         Under 28 U.S.C. § 636(b)(1), the Court reviews the R & R for clear error if

no objections are filed by a party within 14 days after being served with a copy. If

a party files objections, however, the Court must determine de novo any part of the
       Case 1:16-cv-03528-WMR Document 168 Filed 01/30/19 Page 2 of 2




R & R that is the subject of a proper objection. Id. As no objection to the R & R has

been filed in this case, the clear error standard applies.

II.   CONCLUSION

      After considering the Final Report and Recommendation [Doc. 166], the

Court receives the R & R with approval and adopts its findings and legal conclusions

as the Opinion of this Court. Accordingly, the Defendants’ Motions for Summary

Judgment [Docs. 139, 140, 141] are GRANTED. The Clerk of Court is DIRECTED

to close this case.


      IT IS SO ORDERED, this 30th day of January, 2019.



                                                __________________________
                                                WILLIAM M. RAY, II
                                                United States District Judge
                                                Northern District of Georgia




                                           2
